DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on October 12, 2022
Status of claims within the present application:
Claims 1 – 20 are pending.
Claims 7 and 14 are amended.

Response to Arguments
Regarding claims 1 – 3, 6, 8 – 10, 13, 15 – 17, and 20 that were rejected under 35 U.S.C. 103 as being unpatentable over US 20190130128 A1 to Klassanov et al., (hereinafter, “Klassanov”) in view of US 20170063558 A1 to Jin et al., (hereinafter, “Jin”), Applicant's arguments, see page [7 – 8] of applicant’s remarks, filed October 12, 2022, have been fully considered but they are not persuasive. Therefore, applicants are directed to response below:
With respect to claims 1, 8, and 15, applicant argues that the prior art does not teach “determining to allow access to content of the media”. Examiner notes that Jin discloses “the invention employs Sequence Keys and a Sequence Key Block (SKB) to extend the previous work on broadcast encryption and traitor tracing. The Sequence Keys are assigned by a license agency to individual playback devices preferably from a key matrix. The license agency also assigns SKBs to be used on prerecorded media, in a manner similar to that of the MKBs (Media Key Blocks) used in the CPRM system. Any compliant device can process the SKB and get the right decryption key and access the content correctly.” [para. 13]. This mapping show that Jin does show that the content is access correctly once a device has process the SKB and receive the right decryption key which is similar to the limitation of determining to allow access to content of the media. Therefore, the rejection still stands.
Regarding claims 7 and 14 that were rejected under 35 U.S.C. 103 as being unpatentable over US 20190130128 A1 to Klassanov et al., (hereinafter, “Klassanov”) in view of US 20170063558 A1 to Jin et al., (hereinafter, “Jin”) in further view of 20210065070 A1 to Augustine et al., (hereinafter, “Augustine”), Applicant's arguments, see page [7 – 8] of applicant’s remarks, filed October 12, 2022, have been fully considered but they are not persuasive. Therefore, applicants are directed to response below:	
With respect to claims 7 and 14, Applicant’s arguments have been considered but are moot because of the new interpretation the previously reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, 8 – 10, 13, 15 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190130128 A1 to Klassanov et al., (hereinafter, “Klassanov”) in view of US 20170063558 A1 to Jin et al., (hereinafter, “Jin”).
Regarding claim 1, Klassanov teaches a method for decentralized broadcasting encryption, the method comprising: incorporating, by a processor, one or more keys in a media, wherein the one or more keys are each associated with a specific instance, [Klassanov, para. 87 discloses if a sharing package already exists for the identified portion of patient information, then the facility continues in act 1606, else the facility continues in act 1602. In act 1602, the facility creates data encryption and data decryption keys for encrypting the patient information in the sharing package. For example, in some embodiments, the facility creates a digital certificate containing both a first key used to encrypt the patient information and a second key used to decrypt the patient information.] and wherein the one or more keys are further included in a blockchain; [Klassanov, para. 95 discloses this information is represented by encrypting with the patient's private key (1) information identifying the portion of authorized data, and (2) the public keys of the authorized parties. In some embodiments, this encrypted information is stored in a Block Chain-based distributed database. In some embodiments, access is provided to this authorized data by (1) encrypting the data with a single-use symmetric key; (2) attaching to the encrypted version of the data, for each authorized party, an instance of the single-use key encrypted with the authorized party's public key; (3) and storing this information on a server, such as a record-completion server, together with the patient's patient identifier.] identifying that a first specific instance has been encountered; [Klassanov, para. 18 discloses the first ledger is configured to: verify signature of the identity provider server on the first entry to generate a first signature verification result; store the first entry in the first ledger based on the first signature verification result; and transmit a first entry address to the identity provider server, the first entry address identifying an address of the first entry in the first ledger.], but Klassanov does not teach providing a first key associated with the first specific instance; and determining to allow access to content of the media.  
However, Jin does teach providing a first key associated with the first specific instance; and determining to allow access to content of the media. [Jin, para. 13 discloses the invention employs Sequence Keys and a Sequence Key Block (SKB) to extend the previous work on broadcast encryption and traitor tracing. The Sequence Keys are assigned by a license agency to individual playback devices preferably from a key matrix. The license agency also assigns SKBs to be used on prerecorded media, in a manner similar to that of the MKBs (Media Key Blocks) used in the CPRM system. Any compliant device can process the SKB and get the right decryption key and access the content correctly.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Jin’s system with Klassanov’s system, with a motivation to successful process of the SKB enables the device to properly use the set of variations assigned to it. When a traitor device is identified and its set of Sequence Keys is to be revoked, a new SKB is formulated and distributed on new media. [Jin, para. 13]

Regarding claim 2, modified Klassanov teaches the method of claim 1, but Klassanov does not teach wherein determining to allow access to the media includes: identifying that the first key is a correct key at the first specific instance; and allowing access to the content of the media.
However, Jin does teach wherein determining to allow access to the media includes: identifying that the first key is a correct key at the first specific instance; and allowing access to the content of the media. [Jin, para. 32 discloses the invention determines whether a selected Sequence Key has been compromised. In a preferred embodiment, Sequence Keys are examined one at a time, from the beginning of a given receiver's linked list of Sequence Keys to its end, though the invention is not limited to this case. If a selected Sequence Key has not been compromised, then the player is deemed not traitorous and proceeds in step 202 to usefully decrypt the protected content as an authorized device normally would, and the invention ends.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Jin’s system with Klassanov’s system, with a motivation to successful process of the SKB enables the device to properly use the set of variations assigned to it. When a traitor device is identified and its set of Sequence Keys is to be revoked, a new SKB is formulated and distributed on new media. [Jin, para. 13]

Regarding claim 3, modified Klassanov teaches the method of claim 1, but Klassanov does not teach wherein determining to allow access to the media includes: identifying that the first key is a jeopardized key; and revoking access to the content of the media.
However, Jin does teach wherein determining to allow access to the media includes: identifying that the first key is a jeopardized key; and revoking access to the content of the media. [Jin, para. 32 discloses However, if the selected Sequence Key has been compromised, then further processing is required to determine if the device is traitorous or is simply an innocent receiver that happens to have a Sequence Key in common with a traitor that has been identified and revoked beforehand. If the device is known to be traitorous, all its Sequence Keys will have been revoked and are thus currently identifiable by the SKB as compromised. A traitorous receiver will thus proceed through all its available Sequence Keys without finding a valid one.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Jin’s system with Klassanov’s system, with a motivation to successful process of the SKB enables the device to properly use the set of variations assigned to it. When a traitor device is identified and its set of Sequence Keys is to be revoked, a new SKB is formulated and distributed on new media. [Jin, para. 13]

Regarding claim 6, modified Klassanov teaches the method of claim 1, but Klassanov does not teach further comprising: identifying that a second specific instance has been encountered; and replacing the first key with a second key associated with the second specific instance.  
However, Jin does teach further comprising: identifying that a second specific instance has been encountered; and replacing the first key with a second key associated with the second specific instance. [Jin, para. 33 discloses if additional Sequence Keys exist in the list, then the invention proceeds to step 206, where in a preferred embodiment the selected Sequence Key is deemed to be a Link Key and is used to get the next Sequence Key in the linked list of Sequence Keys. This next Sequence Key is selected as a candidate replacement for the compromised Sequence Key, and the invention returns to step 200 to check to see if it has been compromised. (Note that in the general case, the invention can select a candidate replacement for the compromised Sequence Key from a set of available Sequence Keys in any order, even randomly). Thus, an innocent receiver that happens to have a Sequence Key in common with an identified traitor is not immediately deemed traitorous but is instead allowed to employ a renewal or replacement valid Sequence Key.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Jin’s system with Klassanov’s system, with a motivation to successful process of the SKB enables the device to properly use the set of variations assigned to it. When a traitor device is identified and its set of Sequence Keys is to be revoked, a new SKB is formulated and distributed on new media. [Jin, para. 13]

Regarding claim 8 – 10, they recite features similar to feature within claims 1 – 3, therefore, they are rejected in the same manner.

Regarding claim 13 and 20, they recite features similar to feature within claims 6, therefore, they are rejected in the same manner.

Regarding claim 15 – 17, they recite features similar to feature within claims 1 – 3, therefore, they are rejected in the same manner.

Claims 4 – 5, 11 – 12, and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190130128 A1 to Klassanov et al., (hereinafter, “Klassanov”) in view of US 20170063558 A1 to Jin et al., (hereinafter, “Jin”) in further view of 20200320518 A1 to Simas et al., (hereinafter, “Simas”).
Regarding claim 4, modified Klassanov teaches the method of claim 1, but Klassanov does not teach wherein determining to allow access to the media includes: identifying that the media is being initiated; comparing the first key to a corresponding key in the blockchain; identifying that the first key does not match the corresponding key; and P202005302US01Page 38 of 43recording the first key as a derivative key.  
However, Jin does teach wherein determining to allow access to the media includes: identifying that the media is being initiated; [Jin, para. 32 discloses the invention determines whether a selected Sequence Key has been compromised. In a preferred embodiment, Sequence Keys are examined one at a time, from the beginning of a given receiver's linked list of Sequence Keys to its end, though the invention is not limited to this case. If a selected Sequence Key has not been compromised, then the player is deemed not traitorous and proceeds in step 202 to usefully decrypt the protected content as an authorized device normally would, and the invention ends.] identifying that the first key does not match the corresponding key; and P202005302US01Page 38 of 43recording the first key as a derivative key. [Jin, para. 33 discloses However, if additional Sequence Keys exist in the list, then the invention proceeds to step 206, where in a preferred embodiment the selected Sequence Key is deemed to be a Link Key and is used to get the next Sequence Key in the linked list of Sequence Keys. This next Sequence Key is selected as a candidate replacement for the compromised Sequence Key, and the invention returns to step 200 to check to see if it has been compromised. (Note that in the general case, the invention can select a candidate replacement for the compromised Sequence Key from a set of available Sequence Keys in any order, even randomly). Thus, an innocent receiver that happens to have a Sequence Key in common with an identified traitor is not immediately deemed traitorous but is instead allowed to employ a renewal or replacement valid Sequence Key.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Jin’s system with Klassanov’s system, with a motivation to successful process of the SKB enables the device to properly use the set of variations assigned to it. When a traitor device is identified and its set of Sequence Keys is to be revoked, a new SKB is formulated and distributed on new media. [Jin, para. 13]
However, Klassanov in view of Jin does not teach comparing the first key to a corresponding key in the blockchain, but Simas does teach comparing the first key to a corresponding key in the blockchain; [Simas, para. 37 discloses a cryptographic key management engine 220 may start with a private ECDSA key and generates a public key based on the private key. The cryptographic key management engine 220 performs a SHA-256 hash on the public key and performs a RIPEMD-160 hash on the derived result of the SHA-256 hash. The cryptographic key management engine 220 adds a version byte in a header location of the RIPEMD-160 hash. The addition of a version byte allows the cryptographic key management engine 220 to generate many blockchain addresses based on the same public key. The cryptographic key management engine 220 creates a checksum of the versioned RIPEMD-160 hash and add the checksum to the hash. The hash with the checksum may further be encoded to become the blockchain address for the computing server 130. Any parties in a blockchain network can verify that the blockchain address matches the public key. Hence, a blockchain-based unit that is sent or held by the blockchain address is also connected to the public key of the computing server 130.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Simas’s system with Klassanov’s system, with a motivation to stores and manages one or more keys of the computing server 130 to allow the computing server 130 to participate in various blockchains and to provide validation, verification, and authentication information of the computing server 130 for other nodes in the blockchains 150. [Simas, para. 37]

Regarding claim 5, modified Klassanov teaches the method of claim 1, , but modified Klassanov does not teach further comprising: identifying that the media is being initiated; confirming the first key by comparing the first key to a corresponding key in the blockchain. 
However, Jin does teach further comprising: identifying that the media is being initiated; [Jin, para. 32 discloses the invention determines whether a selected Sequence Key has been compromised. In a preferred embodiment, Sequence Keys are examined one at a time, from the beginning of a given receiver's linked list of Sequence Keys to its end, though the invention is not limited to this case. If a selected Sequence Key has not been compromised, then the player is deemed not traitorous and proceeds in step 202 to usefully decrypt the protected content as an authorized device normally would, and the invention ends.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Jin’s system with Klassanov’s system, with a motivation to successful process of the SKB enables the device to properly use the set of variations assigned to it. When a traitor device is identified and its set of Sequence Keys is to be revoked, a new SKB is formulated and distributed on new media. [Jin, para. 13]
However, Klassanov in view of Jin does not teach confirming the first key by comparing the first key to a corresponding key in the blockchain, but Simas does teach confirming the first key by comparing the first key to a corresponding key in the blockchain; [Simas, para. 37 discloses a cryptographic key management engine 220 may start with a private ECDSA key and generates a public key based on the private key. The cryptographic key management engine 220 performs a SHA-256 hash on the public key and performs a RIPEMD-160 hash on the derived result of the SHA-256 hash. The cryptographic key management engine 220 adds a version byte in a header location of the RIPEMD-160 hash. The addition of a version byte allows the cryptographic key management engine 220 to generate many blockchain addresses based on the same public key. The cryptographic key management engine 220 creates a checksum of the versioned RIPEMD-160 hash and add the checksum to the hash. The hash with the checksum may further be encoded to become the blockchain address for the computing server 130. Any parties in a blockchain network can verify that the blockchain address matches the public key. Hence, a blockchain-based unit that is sent or held by the blockchain address is also connected to the public key of the computing server 130.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Simas’s system with Klassanov’s system, with a motivation to stores and manages one or more keys of the computing server 130 to allow the computing server 130 to participate in various blockchains and to provide validation, verification, and authentication information of the computing server 130 for other nodes in the blockchains 150. [Simas, para. 37]

Regarding claim 11 – 12, they recite features similar to feature within claims 4 – 5, therefore, they are rejected in the same manner.

Regarding claim 18 – 19, they recite features similar to feature within claims 4 – 5, therefore, they are rejected in the same manner.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190130128 A1 to Klassanov et al., (hereinafter, “Klassanov”) in view of US 20170063558 A1 to Jin et al., (hereinafter, “Jin”) in further view of 20210065070 A1 to Augustine et al., (hereinafter, “Augustine”).
Regarding claim 7, modified Klassanov teaches the method of claim 1, but modified Klassanov does not teach wherein the specific instance is a time related instance, wherein the time related instance allows access to a portion of the content within at a certain time, and wherein the time related instance is provided by an adjusting entity.  
However, Augustine does teach wherein the specific instance is a time related instance, wherein the time related instance allows access to a portion of the content within at a certain time, [Augustine , para. 107 discloses racked interactions 310 may be associated with one or more timestamps, such as a timestamp of the corresponding request. In some embodiments, duration may also be tracked or determined, such as a time between a request and a subsequent request, duration over which content was streamed in association with servicing the request (e.g., for audio or video content), or duration over which the consumer interacted with the content (e.g., for an article or text) from reported scroll events, or JavaScript or other API request from interactions within the content (e.g., requesting availability of an accommodation, such as a calendar indicating availability). In some embodiments, a quality of an interaction or interactions a consumer exhibits in relation to a content item or asset or contributor may be determined based on an analysis of associated timestamps and durations.] and wherein the time related instance is provided by an adjusting entity. [Augustine, para. 118 discloses the smart contract may receive, as inputs in a request, an identifier of the requesting entity, a fee amount, and a conversion rate, along with a digital signature of the request by the requesting entity to be verified based on a public key of the requesting entity. In some embodiments, conversion rates may be obtained as a conversion rate in association with a timestamp along with a digital signature of the conversion rate and timestamp, which may be verified by the public key of the exchange. In some embodiments, obtaining 316 the conversion rate comprises verifying the conversion rate provided as input as authentic and obtained within a threshold period of time for acceptance; obtaining a current conversion rate from the exchange; and determining whether the conversion rate provided in the input is within a threshold value of the current conversion rate. If the input conversion rate is verified, within a threshold period of time, and within a threshold amount of the current conversion rate, the input conversion rate may be honored and used. In some cases this enables the requesting entity to properly account for expected burn, such as by obtaining (or ensuring an adequate amount of) digital bearer assets are held for the burn temporally proximate to requesting a smart contract.] 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Augustine’s system with Klassanov’s system, with a motivation to track a consumer's utilization of contributions and contributors, store metadata, or a combination thereof. In some embodiments, the utilization of contributions and contributors refers to the consumer's interactions with various contributions and the contributors of those contributions and associated data describing those interactions, such as timestamps. Other interactions may also be tracked, such as specific events corresponding to the consumer's engagement with a platform, like a registration event, subscription event, purchase event, and the like, each of which may be stored to the consumer record with a corresponding timestamp. [Augustine, para. 108]

Regarding claim 14, it recites features similar to feature within claims 7, therefore, it is rejected in the same manner.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Pertinent prior art made of record however not relied upon includes:
US 20190158481 A1 to Ronda et al.
“Systems and methods for decentralized and asynchronous authentication flow between users, relying parties and identity providers. A trusted user agent application or digital lock box under a user's control may perform the functions of an authentication broker. In particular, the user agent application or digital lock box can accept relying party requests and respond with authentication and identity data previously obtained from an identity provider server, and without the involvement of a centralized broker server.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434